Case 1:20-cv-01489-CMA-SKC Document 29 Filed 03/26/21 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                             District Judge Christine M. Arguello


  Civil Action No. 1:20-cv-01489-CMA-SKC

  CORALEE TRAURIG,

         Plaintiff,

  v.

  OWNERS INSURANCE COMPANY,

         Defendant.


        ORDER GRANTING DEFENDANT’S MOTION FOR PARTIAL DISMISSAL


         This matter is before the Court on Defendant Owners Insurance Company’s

  Motion for Partial Dismissal of Plaintiff’s Complaint (“Motion”). (Doc. # 10.) The Court

  has reviewed the Motion and related briefing and has determined that no hearing is

  necessary. For the following reasons, the Court grants the Motion.

                                     I.      BACKGROUND

          This case arises from a motor vehicle accident that occurred on October 1,

  2018. 1 (Doc. # 5 at ¶ 6.) On that date, Plaintiff Coralee Traurig was a passenger in a

  2015 Honda Civic traveling westbound on East Uintah Street in Colorado Springs,

  Colorado. (Id.) At the same time, Steven Urban, a non-party to this case, was driving

  behind Plaintiff. (Id. at ¶ 7.) When Plaintiff’s vehicle slowed to stop for traffic, Mr. Urban


  1
   For the purposes of deciding the instant Motion, the Court accepts the well-pleaded facts in the
  Complaint as true and views the allegations in the light most favorable to Plaintiff. Casanova v.
  Ulibarri, 595 F.3d 1120, 1124–25 (10th Cir. 2010).

                                                 1
Case 1:20-cv-01489-CMA-SKC Document 29 Filed 03/26/21 USDC Colorado Page 2 of 7




  failed to stop and rear-ended Plaintiff’s vehicle. (Id. at ¶ 8.) Colorado Springs Police

  cited Mr. Urban for following too closely. (Id. at ¶ 10.) Plaintiff alleges she sustained

  severe injuries requiring medical care and treatment including, but not limited to, mild

  traumatic brain injury, tinnitus, cervical spine strain, lumbar spine strain, and emotional

  distress. (Id. at ¶ 11.)

         Mr. Urban’s Allstate insurance policy provided liability coverage up to $25,000.

  (Id. ¶ 14.) After obtaining written consent from Defendant as its insured, Plaintiff

  accepted the full policy limits tendered by Allstate, which Plaintiff alleges failed to fully

  compensate her for her losses. (Id. at ¶¶ 15–16.)

         At the time of the accident, Plaintiff was the insured under a policy issued by

  Defendant that provided underinsured motorist benefits in the amount of $100,000 per

  person and $300,000 per occurrence. (Id. at ¶ 13.) On December 30, 2019, Plaintiff

  sought coverage under that policy by requesting Defendant complete a benefits

  evaluation. (Id. at ¶ 19.) She accompanied her request with supporting documentation

  including, but not limited to, medical bills and records. (Id.)

         Plaintiff sued Defendant in state district court, alleging that Defendant “has failed

  to reasonably evaluate all aspects of Plaintiff’s claim, and in turn has failed to evaluate

  and pay a reasonable amount of Plaintiff’s underinsured motorist benefits.” (Id. at ¶ 20.)

  In her Complaint, Plaintiff brings three claims for relief: (1) common law bad faith breach

  of insurance contract; (2) statutory bad faith under Colo. Rev. Stat. §§ 10-3-1115 and -

  1116; and (3) breach of contract. See generally (Doc. # 5). Defendant removed the

  matter to this Court based on the Court’s diversity jurisdiction under 28 U.S.C. §

  1332(a). (Doc. # 1.)

                                                 2
Case 1:20-cv-01489-CMA-SKC Document 29 Filed 03/26/21 USDC Colorado Page 3 of 7




         On June 2, 2020, Defendant filed the instant Motion for Partial Dismissal of

  Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(6), in which it seeks dismissal of

  Plaintiff’s common law and statutory bad faith claims. (Doc. # 10.) Plaintiff filed a

  Response (Doc. # 13), and Defendant filed a Reply (Doc. # 22).

                                II.    STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

  dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

  Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

  evidence that the parties might present at trial, but to assess whether the plaintiff’s

  complaint alone is legally sufficient to state a claim for which relief may be granted.”

  Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

  marks omitted).

         “A court reviewing the sufficiency of a complaint presumes all of [a] plaintiff’s

  factual allegations are true and construes them in the light most favorable to the

  plaintiff.” Hall, 935 F.2d at 1198. “To survive a motion to dismiss, a complaint must

  contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added)

  (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the

  context of a motion to dismiss, means that the plaintiff pleaded facts which allow “the

  court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id. The Iqbal evaluation requires two prongs of analysis. First, the court

  identifies “the allegations in the complaint that are not entitled to the assumption of

  truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

                                                 3
Case 1:20-cv-01489-CMA-SKC Document 29 Filed 03/26/21 USDC Colorado Page 4 of 7




  conclusory. Id. at 679–81. Second, the court considers the factual allegations “to

  determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations

  state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

         However, the court need not accept conclusory allegations without supporting

  factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

  Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

  in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

  of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

  556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

  of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

  that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

  possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                        III.    DISCUSSION

  A.     COMMON LAW BAD FAITH CLAIM

         In its Motion to Dismiss, Defendant argues that Plaintiff has not pleaded specific

  factual allegations sufficient to support her claim for common law bad faith. (Doc. # 10

  at 5–6.) This Court agrees.

         To state a common law insurance bad faith claim, the insured “‘must prove that

  (1) the insurer's conduct was unreasonable, and (2) the insurer either had knowledge of

  or reckless disregard for the fact that its conduct was unreasonable.’” Drobek v.

  Government Employees Ins. Co., No. 16-cv-02512-MSK-NYW, 2017 WL 11546217, at

  *8 (D. Colo. March 6, 2017) (citing Kisselman v. Am. Family Mut. Ins. Co., 292 P.3d

  964, 970 (Colo. App. 2011)). “‘Whether an insurer has in bad faith breached its duties to

                                                   4
Case 1:20-cv-01489-CMA-SKC Document 29 Filed 03/26/21 USDC Colorado Page 5 of 7




  an insured is a question of reasonableness; in other words, would a reasonable insurer

  under the circumstances have denied or delayed payment of the claim under the facts

  and circumstances.’” Id. (citing TAF, L.L.C. v. Hartford Fire Ins. Co., 549 F. Supp. 2d

  1282, 1289 (D. Colo. 2008)).

         Plaintiff’s Complaint fails to plausibly allege either element of a common law bad

  faith claim. Although Plaintiff alleges certain facts regarding the underlying car accident,

  the existence of the insurance policy between the parties, and Plaintiff’s December 30,

  2019 request for benefits, her Complaint is completely devoid of factual allegations

  concerning Defendant’s conduct. Notably, Plaintiff fails to allege any specific actions or

  omissions by Defendant. Instead, she generically alleges that

         [u]pon information and belief, Defendant Owners has failed to reasonably
         evaluate all aspects of Plaintiff’s claim, and in turn has failed to evaluate
         and pay a reasonable amount of Plaintiff’s underinsured motorist benefits.

  The Complaint then devolves into threadbare recitals of the basic elements of a

  common law bad faith claim:

         22. Plaintiff and Defendant Owners entered into a contract for insurance as
         identified herein, whereby Defendant Owners provided underinsured
         motorist coverage to Plaintiff and promised to pay underinsured motorist
         benefits to Plaintiff in exchange for Plaintiff’s payment of premiums.

         23. Defendant Owners acted unreasonably in failing to timely and
         reasonably pay the underinsured motorist benefits to Plaintiff arising from
         treatment that Plaintiff received that was directly related to the injuries
         sustained in the subject collision, and by continuing to deny and delay
         payment.

         24. Defendant Owners knew that its conduct described above was
         unreasonable or recklessly disregarded the fact that its conduct described
         was unreasonable.

         25. As a direct and proximate result of Defendant Owner’s bad faith
         conduct, Plaintiff has sustained injuries, damages, and losses.

                                               5
Case 1:20-cv-01489-CMA-SKC Document 29 Filed 03/26/21 USDC Colorado Page 6 of 7




          26. Defendant Owners’ conduct described above was unreasonable and
          further violated C.R.S. § 10-3-1104(1)(h) (II), (III), (V), (VI).

  (Doc. # 5 at ¶¶ 20, 23–25.)

          Plaintiff’s allegations constitute mere “[t]hreadbare recitals of the elements of a

  cause of action, supported by mere conclusory statements” and are, therefore, not

  entitled to the presumption of truth. Iqbal, 556 U.S. at 678. Plaintiff’s remaining factual

  allegations, which have no bearing on Defendant’s conduct, fail to plausibly state a

  claim. A complaint cannot survive a motion to dismiss “if it tenders naked assertion[s]

  devoid of further factual enhancement.” Id. (citation omitted). Consequently, Plaintiff

  fails to plausibly plead a common law bad faith claim, and the Motion is granted as to

  this claim. 2

  B.      STATUTORY UNREASONABLE DELAY AND DENIAL CLAIM

          A statutory bad faith claim is a distinct cause of action separate from a common

  law bad faith claim. Vaccaro v. Am Family Ins. Group, 275 P.3d 750, 756 (Colo. App.

  2012). Unlike common law bad faith, the statutory claim requires only a showing that the

  insurer unreasonably delayed or denied payment of the claim. Colo. Rev. Stat. § 10-3-




  2
    In her Response, Plaintiff offers additional factual allegations not alleged in her Complaint. It is
  well established that a plaintiff “cannot amend her complaint by adding factual allegations in
  response to [a defendant’s] motion to dismiss.” See, e.g., Abdulina v. Eberl’s Temp. Servs., Inc.,
  79 F. Supp. 3d 1201, 1206-07 (D. Colo. 2015) (citing Jojola v. Chavez, 55 F.3d 488, 494 (10th
  Cir.1995) (holding that a court is limited to assessing the legal sufficiency of the allegations
  contained within the four corners of the complaint)). The Court may, at its discretion, consider a
  document that “is referred to in the complaint and is central to the plaintiff’s claim.” See GFF
  Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997). However,
  the Court finds that Plaintiff’s vague reference to unspecified “medical records” in her Complaint
  does not entitle her to consideration of specific medical records submitted in support of her
  Response.

                                                    6
Case 1:20-cv-01489-CMA-SKC Document 29 Filed 03/26/21 USDC Colorado Page 7 of 7




  1115(2) (“an insurer's delay or denial was unreasonable if the insurer delayed or denied

  authorizing payment of a covered benefit without a reasonable basis for that action”).

         The Complaint fails to plausibly allege a statutory bad faith claim for the same

  reasons it fails to allege a common law bad faith claim. The allegations in support of this

  claim are wholly conclusory recitations of the elements of the claim, without sufficient

  factual allegations to nudge the claim “across the line from conceivable to plausible.”

  Robbins v. Oklahoma, 519 F.3d 1242, 1252 (10th Cir. 2008) (quoting Twombly, 550

  U.S. at 570); see (Doc. # 5 at ¶¶ 29–31). Therefore, the Motion is granted with respect

  to Plaintiff’s statutory bad faith claim as well.

                                          IV.    CONCLUSION

         For the foregoing reasons, Defendant Owners Insurance Company’s Motion for

  Partial Dismissal of Plaintiff’s Complaint (Doc. # 10) is GRANTED and Plaintiff’s claims

  are dismissed without prejudice. Plaintiff shall have up and until April 25, 2021, to file an

  amended complaint that resolves the pleading deficiencies identified herein. Should

  Plaintiff fail to amend her complaint by that date, her claims will be dismissed with

  prejudice and the case will be closed.




         DATED: March 26, 2021

                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge



                                                  7
